Case 8:20-cv-00419-SDM-SPF Document 27 Filed 09/17/20 Page 1 of 6 PageID 581



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



   PHOENIX TRINITY
   MANUFACTURING COMPANY,

         Plaintiff,

   v.                                               CASE NO. 8:20-cv-419-T-23SPF

   GRANITE STATE
   INSURANCE COMPANY,

         Defendant.
   __________________________________/


                                         ORDER

         In this insurance dispute, Phoenix Trinity Manufacturing, Inc., alleges

   (Doc. 1) breach of contract. Moving to dismiss, Granite State Insurance Company

   argues that Phoenix “failed to comply with conditions precedent to filing suit.”

   (Doc. 6 at 1) The parties dispute whether, and to what extent, a condition precedent

   precludes Phoenix from initiating this action.

                                     BACKGROUND

         On July 5, 2019, lightning damaged Phoenix’s commercial machinery and

   rendered Phoenix’s “manufacturing machinery unusable until they could be

   repaired.” (Doc. 9 at 1) Phoenix submitted a claim for lost business income under

   an insurance policy issued by Granite State. On October 11, 2019, Granite State

   paid Phoenix $45,135.00; Phoenix demanded an additional $175,000.00. (Doc. 6 at
Case 8:20-cv-00419-SDM-SPF Document 27 Filed 09/17/20 Page 2 of 6 PageID 582



   5) On December 5, 2019, Granite State (1) requested documents and information,

   (2) requested a verified proof of loss, and (3) reserved the right to an examination

   under oath. Twenty-two days after Granite State’s December 5 letter, Phoenix sued

   for breach of contract.

             After Phoenix initiated this action, Granite State repeated the request for the

   verified proof of loss and scheduled an examination under oath. (Doc. 6 at 5–6)

   Phoenix expressly refused to submit to an examination under oath and refused to

   submit the requested documents. Despite the refusals, Granite State explained to

   Phoenix that “the EUO will proceed as scheduled . . . . If you or your client wish to

   have this EUO rescheduled at a mutually agreeable time, please advise and we will

   certainly accommodate within reason.” (Doc. 6-8 at 1) Phoenix neither appeared at

   the scheduled examination under oath nor submitted the verified proof of loss. (Doc.

   6 at 6)

             Under the Granite State insurance policy, “[n]o one may bring legal action

   against [Granite State] . . . unless . . . [t]here has been full compliance with all of the

   terms” of the policy. (Doc. 6-2 at 91) Under the policy’s “Duties in the Event of

   Loss” section, the insured must “[s]end [Granite State] a signed, sworn proof of loss

   containing the information we request.” (Doc. 6-2 at 111) And the insured must

   furnish the proof of loss “within sixty days after” Granite State’s request. Also, the

   insured must “permit [Granite State] to question [the insured] under oath at such

   times as may be reasonably required. . . .” (Doc. 6-2 at 111) Because Phoenix never



                                                -2-
Case 8:20-cv-00419-SDM-SPF Document 27 Filed 09/17/20 Page 3 of 6 PageID 583



   attended an examination under oath and because Phoenix never submitted the

   verified proof of loss, Granite State moves to dismiss and asserts satisfaction of

   conditions precedent.

          Phoenix responds that “[s]ince the date of loss, P[hoenix] fully cooperated and

   maintained open and continuous communications with [Granite State] regarding not

   only the status and repair of their manufacturing machines . . . , but also providing

   [Granite State] with all required financial documents, reports, and information of the

   continuous and ongoing loss of business income.” (Doc. 9 at 2) Further, Phoenix

   argues that “in order to be a condition precedent to bringing suit, the EUO must be

   requested before suit is filed.” (Doc. 9 at 5) Because Granite State failed to schedule

   a specific day and time for an examination under oath before Phoenix sued, Phoenix

   asserts compliance with the policy. In short, Phoenix argues that Phoenix has

   satisfied the preconditions to suing.

                                        DISCUSSION

          Under Florida law, if “the insured has failed to provide sworn proof-of-loss in

   accordance with the policy contract, the insured is barred from filing suit against the

   insurer for the policy proceeds.” Starling v. Allstate Floridian Ins. Co., 956 So. 2d 511,

   513 (Fla. 5th DCA 2007). In other words, “[p]roof of loss is a condition precedent to

   an insured’s suit against an insurer.” Rodrigo v. State Farm Fla. Ins. Co., 144 So. 3d

   690, 692 (Fla. 4th DCA 2014). Further, if a policy obligates the insured to submit to

   an examination under oath, the examination qualifies as a condition precedent to



                                              -3-
Case 8:20-cv-00419-SDM-SPF Document 27 Filed 09/17/20 Page 4 of 6 PageID 584



   suing. Goldman v. State Farm Fire Gen. Ins. Co., 660 So. 2d 300, 304 (Fla. 4th DCA

   1995); Southgate Gardens Condo. Ass’n, Inc. v. Aspen Specialty Ins. Co., 622 F. Supp. 2d

   1332, 1334 (S.D. Fla. 2008) (“Plaintiff’s compliance with the policy, including

   submission to EUOs, is a condition precedent to the initiation of civil litigation.”).

         Phoenix argues that “since suit [is] now filed, documents requested . . . c[an]

   be obtained in the discovery process” and deposition testimony can supplant an

   examination under oath. (Docs. 9 at 6; 6-8 at 1) However, “the taking of

   depositions with both sides present does not constitute substantial compliance with

   the policy conditions” if a policy requires an examination under oath. Goldman, 660

   So.2d at 304. Further, Phoenix observes that Phoenix provided Granite State with

   “an overwhelming amount of financial documents, reports, and information” to

   support Phoenix’s claim under the policy for lost business income. (Doc. 9 at 7)

   Although the policy requires Phoenix’s submission of these documents also, these

   documents fail to replace the proof-of-loss requirement, which serves as a condition

   precedent to suing. Rodrigo, 144 So. 3d at 692 (“While the insured argued that she

   provided the insurer with bills, estimates, invoices, and other documents to prove her

   damages, she failed to file a sworn proof of loss. Therefore, the insured materially

   breached a condition precedent.”).

         Next, Phoenix argues that Granite State “should now be estopped from

   denying coverage for P[hoenix]’s claim of lost business income after P[hoenix]

   reasonably and justifiably believed and relied upon to their apparent detriment



                                              -4-
Case 8:20-cv-00419-SDM-SPF Document 27 Filed 09/17/20 Page 5 of 6 PageID 585



   [Granite State]’s acceptance of and payment of an advance towards P[hoenix]’s

   insurance claim.” (Doc. 9 at 7) But partially paying an insured effects no waiver of

   a verified proof-of-loss requirement. Rodrigo, 144 So. 3d at 692 (“The trial court also

   correctly found that the insurer did not waive the sworn proof of loss requirement by

   tendering payment because ‘[i]nvestigating any loss or claim under any policy or

   engaging in negotiations looking toward a possible settlement of any such loss or

   claim’ does not constitute a waiver of a ‘sworn proof of loss’ requirement.”) (quoting

   Section 627.426(1)(c), Florida Statutes).

         Finally, relying on Riviera S. Apartments, Inc. v. QBE Ins. Corp., 2007 WL

   2506682 (S.D. Fla. 2007), Phoenix argues that “[g]eneralized requests for an EUO,

   without evidence of it being scheduled for a specific date and time . . . is insufficient

   to prove that the policyholder was noncompliant.” (Doc. 9 at 5) However, the

   defendant in Riviera “submitted no evidence indicating any noncompliance on the

   part of the” plaintiff, and in fact the plaintiff in Riviera “complied with Defendant’s

   limited efforts to request the examinations under oath.” 2007 WL at *6. By

   contrast, Phoenix exhibits compliance with neither the examination under oath nor

   the submission of a verified proof of loss. Thus, as applied to this action, Riviera

   advances only the “general conclusion that an insured should be given an

   opportunity to comply with requests for examination under oath,” 2007 WL at *5,

   but Riviera fails to support the principles that Phoenix attempts to extrapolate.




                                               -5-
Case 8:20-cv-00419-SDM-SPF Document 27 Filed 09/17/20 Page 6 of 6 PageID 586



                                      CONCLUSION

         Because Phoenix fails to submit to an examination under oath and fails to

   furnish Granite State with a verified proof of loss, this action warrants dismissal.

   Southgate, 622 F. Supp. 2d at 1337 (dismissing the action without prejudice to allow

   the plaintiff time to satisfy the conditions precedent to suing). Granite State’s motion

   (Doc. 6) to dismiss is GRANTED, and this action is DISMISSED WITHOUT

   PREJUDICE. The parties’ joint motion (Doc. 25) to extend the time within which

   to complete discovery is DENIED-AS-MOOT.

         ORDERED in Tampa, Florida, on September 17, 2020.




                                             -6-
